EXHIBIT 10.35

FORM OF SECOND MODIFICATION AGREEMENT

(New Terms)

This Second Modification Agreement (the ‘‘Agreement’’), dated as of
                             for reference purposes only, is made by and between
Greenhill & Co. Inc., a Delaware corporation (‘‘Borrower’’), and First Republic
Bank (the ‘‘Lender’’), with reference to the following facts:

A.    The Lender has previously made a loan in the total principal amount of
Thirty Million and 00/1 00 Dollars ($30,000,000.00) (the ‘‘Loan’’) to Borrower.

B.    The Loan arises out of that certain Loan Agreement dated January 31, 2006
and modified as of August 1, 2006 (the ‘‘Loan Agreement’’) executed by Borrower
and the Lender, All terms with an initial capital letter that are used but not
defined in this Agreement shall have the respective meanings given to such terms
in the Loan Agreement. The Loan is evidenced by Borrower’s promissory note dated
January 31, 2006 and modified as of August 1, 2006 (the ‘‘Note’’).

C.    Borrower has requested that the Lender modify certain of the Loan
Documents on the terms and conditions of this Agreement, and the Lender is
willing to do so.

THEREFORE, for valuable consideration, the Lender and Borrower agree as follows:

[spacer.gif] [spacer.gif] [spacer.gif] 1.  Modification of Loan Documents.

1.1    Principal Amount of the Loan.    Effective with this Agreement, the
principal amount of the Loan is hereby increased by Twenty Million and 00/100
Dollars ($20,000,000.00) from the total amount of Thirty Million and 00/1 00
Dollars ($30,000,000.00) to Fifty Million and 00/100 Dollars ($50,000,000.00).
Refer to the Amended and Restated Promissory Note dated March 14, 2007 which
supercedes and replaces the Promissory Note dated January 31, 2006 and modified
as of August 1, 2006.

1.2    Extension of Maturity Date.    The maturity date of the Note is extended
from August 1, 2007 (the ‘‘Existing Maturity Date’’) to August 1, 2008 (the
‘‘New Maturity Date’’), at which time the entire unpaid principal balance of the
Note and all accrued but unpaid interest shall be due and payable.

1.3    Interest Rate.    Effective with this agreement until the New Maturity
Date, interest on the unpaid principal balance of the Note shall accrue at the
following interest rate or interest rates, subject to the terms of the Loan
Documents: Refer to the Amended and Restated Promissory Note dated
March 14, 2007 which supercedes and replaces the Promissory Note dated
January 31, 2006 and modified as of August 1, 2006.

1.4    Payment of Principal and Interest.    From and after the Existing
Maturity Date to the New Maturity Date, principal and interest shall be payable
as follows: No change.

1.5    Payment on New Maturity Date.    The entire unpaid principal balance of
the Note and all accrued and unpaid interest thereon shall be due and payable on
August 1, 2008.

1.6    Other Modifications.    The Loan Documents are further modified in the
following respects:

(a)    The amount on Section 2.1 (a) of the Loan Agreement is hereby increased
from ‘‘Thirty Million and 00/1 00 Dollars ($30,000,000.00)’’ to ‘‘Fifty Million
and 00/1 00 Dollars ($50,000,000.00)’’.

(b)    Both references to the date on Section 2.1 (b) of the Loan Agreement are
hereby replaced from ‘‘August 1, 2007’’ to ‘‘August 1, 2008’’.


--------------------------------------------------------------------------------


(c)    Sections 8.1 and 8.2 of Exhibit A to the Loan Agreement are hereby
amended in their entirety, and the following substituted therefor:

‘‘8.1    Minimum Tangible Net Worth.    Borrower shall maintain a minimum
tangible net worth of not less than $90,000,000.00 at each fiscal year end.’’

‘‘8.2    Debt to Tangible Net Worth.    Borrower shall maintain a debt to
tangible net worth of not more than 1.5 to 1.’’

(d)    Borrower shall pay to the Lender, upon execution of this Agreement, a
commitment fee of                          and a documentation fee of
                 totaled                     , which fees shall be debited from
Borrower’s account number                          held with Lender.

(e)    The following are hereby added as Sections 9 and 10 respectively, to
Exhibit A of the Loan Agreement:

‘‘9.    Letters of Credit:    Letters of credit will be made available and
issued for the account of Borrower as part of the Commitment to Borrower under
this Agreement, subject to the Letter of Credit Sublimit and the other terms and
conditions of this Agreement, including the following terms:

(a)    Certain Definitions.    For purposes of this Loan Schedule, the following
terms shall have the following meanings:

(i)    Letters of Credit.    ‘‘Letters of Credit’’ means one or more standby
letters of credit, in form and substance acceptable to the Lender, now or
hereafter issued by the Lender for the account of Borrower, or one or more
commercial letters of credit issued by a third party under agreement with Lender
for the account of Borrower, and all extensions, renewals, modifications and
replacements of any or all of such documents. Lender, or any third party issuer
of a Letter of Credit under an agreement with Lender shall be referred to
hereunder as the ‘‘Issuer.’’

(ii)    Letter of Credit Agreements.    ‘‘Letter of Credit Agreements’’ means a
standby letter of credit agreement or agreements or a commercial letter of
credit services agreement or agreements, and all related documents now or
hereafter executed by Borrower or any other account party for Borrower’s benefit
in connection with the issuance by Issuer, for the account of Borrower, of a
Letter or Letters of Credit for the account of Borrower, and all extensions,
renewals, modifications and replacements of such agreements and documents.

(iii)    Letter of Credit Sublimit.    ‘‘Letter of Credit Sublimit’’ means the
amount shown in this Loan Schedule as the Letter of Credit Sublimit,
representing the maximum face amount of all Letters of Credit that Borrower is
entitled to obtain from the Issuer, for the account of Borrower, and that may be
outstanding at any time under this Agreement.

(b)    Letters of Credit.    Upon Borrower’s request from time to time prior to
the Termination Date, and subject to Borrower’s satisfaction of the Lender’s
then standard and customary requirements and conditions (including the payment
of the Lender’s then customary initial and periodic Letter of Credit fees and
charges), and provided that no Default or event of Default has occurred and is
continuing, the Issuer shall issue Letters of Credit, for the account of
Borrower, in aggregate amounts not exceeding at any time the Letter of Credit
Sublimit. All Letters of Credit now or hereafter issued by the Issuer, for the
account of Borrower, shall be deemed to reduce the amount of the Commitment by
the aggregate face amount of such Letters of Credit, provided, however, that
when a payment is made under any Letter of Credit, the amount of such payment
shall be added to the Commitment. Any payment made by the Lender under or in
connection with a Letter of Credit shall constitute a Line of Credit Advance
under this Agreement and part of the


--------------------------------------------------------------------------------


outstanding principal balance of the Line of Credit Loan on the date such
payment is made. Borrower agrees to indemnify and hold the Lender harmless from
and against any loss, cost, expense, or liability, including payments made by
Lender, expenses, and attorneys’ fees incurred by Lender arising out of or in
connection with any Letters of Credit.

10.    Letter of Credit Sublimit:    $475,044.80

a.    Letter of Credit Fee:    One (1.0%) percent of Letter of Credit amount
renewal lee per annum.’’

1.7    Late Charges/After Default Interest Rate.    The late charges provided
for in the Note shall continue to apply to all installment payments under
Section 1.4 above, and the after default interest rate set forth in the Note
shall continue to apply after the occurrence of an Event of Default.

2.    Representations and Warranties.    As a material inducement to the
Lender’s execution of this Agreement, Borrower makes the following warranties
and representations to the Lender:

2.1    Authority.    Borrower has the full power and authority to enter into and
perform all of its obligations under this Agreement, and this Agreement, when
executed by the Persons signing this Agreement on behalf of Borrower, shall
constitute a legal, valid and binding obligation of Borrower enforceable in
accordance with its terms. The Persons executing this Agreement on behalf of
Borrower have been duly authorized to execute this Agreement by all requisite
action on the part of Borrower,

2.2    Financial Statements.    All statements respecting the financial
condition of Borrower, any Guarantors, and any other Persons which have been
furnished to the Lender (a) are accurate and complete in all respects as of the
dates appearing thereon; (b) present fairly the financial condition and results
of operations of the Person to whom the statement applies as of the date and for
the period shown on such statement; and (c) disclose all suits, actions,
proceedings and contingent liabilities affecting the Person to whom the
financial statement applies.

2.3    Other Encumbrances.    There are no encumbrances or liens affecting all
or part of the Collateral, except for the liens and security interests in favor
of the Lender and the Permitted Liens.

3.    No Modification of Loan Documents.    Nothing contained in this Agreement
shall be construed to obligate the Lender to extend the time for payment of the
Note or otherwise modify any of the Loan Documents in any respect, except as
expressly set forth in this Agreement.

4.    No Waiver.    No waiver by the Lender of any of its rights or remedies in
connection with the Loan shall be effective unless such waiver is in writing and
signed by the Lender. The Lender’s rights and remedies under this Agreement are
cumulative with and in addition to any and all other legal and equitable rights
and remedies which the Lender may have in connection with the Loan.

5.    Entire Agreement.    This Agreement and the other Loan Documents contain
the entire agreement and understanding among the parties concerning the matters
covered by this Agreement and the other Loan Documents and supersede all prior
and contemporaneous agreements, statements, understandings, terms, conditions,
negotiations, representations and warranties, whether written or oral, made by
the Lender or Borrower concerning the matters covered by this Agreement and the
other Loan Documents.

6.    Modifications.    This Agreement may be modified only by a written
agreement signed by Borrower and the Lender.

7.    Descriptive Headings: Interpretation.    The headings to sections of this
Agreement are for convenient reference only and shall not be used in
interpreting this Agreement. For purposes of this Agreement, the term
‘‘including’’ shall be deemed to mean ‘‘including without limitation.’’


--------------------------------------------------------------------------------


8.    Attorneys’ Fees.    Borrower shall pay all costs and expenses, including
attorneys’ lees and costs, incurred by the Lender in enforcing any of the terms
of this Agreement or the other Loan Documents, whether or not any legal
proceedings are instituted by the Lender. Without limiting the generality of the
immediately preceding sentence, upon the Lender’s demand, Borrower shall
reimburse the Lender for all costs and expenses, including attorneys’ fees and
costs, which are incurred by the Lender in connection with any action by the
Lender for relief from the automatic stay arising under Bankruptcy Code Section
362(a), 11 U.S.C. §362(a).

9.    Indemnification.    Borrower shall indemnify and hold the Lender and its
officers, directors, agents, employees, representatives, shareholders,
affiliates, participating lenders, successors and assigns harmless from and
against any and all claims, demands, damages, liabilities, actions, causes of
action, suits, costs and expenses, including attorneys’ fees and costs, directly
or indirectly arising out of or relating to any commission or brokerage fee or
charge claimed to be due or owing to any person or entity in connection with the
transactions contemplated by this Agreement as a result of any act or agreement
made by the Borrower.

10.    No Third Party Beneficiaries.    This Agreement is entered into for the
sole benefit of the Lender and Borrower, and no other party shall have any right
of action under this Agreement.

11.    NO CLAIMS.    BORROWER ACKNOWLEDGES AND AGREES THAT (A) IT HAS NO OFFSETS
OR DEDUCTIONS OF ANY KIND AGAINST ANY OR ALL OF THE OBLIGATIONS; AND (B)    IT
HAS NO DEFENSES OR OTHER CLAIMS OR CAUSES OF ACTION OF ANY KIND AGAINST THE
LENDER IN CONNECTION WITH THE LOAN OR THE COLLATERAL.

12.    Upon the Lender’s request, Borrower shall pay to the Lender all costs,
charges, and expenses paid or incurred by the Lender in connection with the
preparation of this Agreement and the transactions contemplated hereby,
including (a) reasonable attorneys’ fees and costs, filing fees, recording
charges, and document preparation fees; and (b) if the Loan is secured by any
real property, title insurance costs and charges (including the cost of all
title insurance endorsements which the Lender determines to be necessary to
insure the continuing priority of any deed of trust or other real property
security instrument securing the Loan following the execution of this Agreement,
and the issuance of such endorsements shall constitute a condition to the
effectiveness of this Agreement).

13.    Continuing Effect of Documents.    The Note and other Loan Documents, as
modified by this Agreement, shall remain in full force and effect in accordance
with their terms and are affirmed by Borrower.

14.    Time of the Essence.    Time is of the essence with respect to each
provision of this Agreement.

15.    Counterparts; Successors.    This Agreement may be executed in
counterparts, each of which shall constitute an original, and all of which
together shall constitute one and the same agreement. This Agreement shall be
binding upon and shall inure to the benefit of the parties and their respective
permitted successors and assigns.

16.    REVIEW BY BORROWER WITH INDEPENDENT COUNSEL.    BORROWER ACKNOWLEDGES AND
AGREES THAT (A) IT HAS CAREFULLY READ ALL OF THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND THE DOCUMENTS CONTEMPLATED BY THIS AGREEMENT AND UNDERSTANDS SUCH
TERMS AND CONDITIONS; AND (B) IT HAS ENTERED INTO THIS AGREEMENT FREELY AND
VOLUNTARILY, AFTER HAVING CONSULTED WITH ITS INDEPENDENT LEGAL COUNSEL OR AFTER
HAVING HAD AN OPPORTUNITY TO CONSULT WITH ITS INDEPENDENT LEGAL COUNSEL.


--------------------------------------------------------------------------------


BORROWER:

Greenhill & Co. , Inc., a Delaware corporation

By:                                                         
        Harold J. Rodriguez, Jr.
        Treasurer

LENDER:

First Republic Bank

By:                                                         


--------------------------------------------------------------------------------
